Case 1:20-cv-01500-NYW Document 1-2 Filed 05/27/20 USDC Colorado Page 1 of 29




                          Exhibit 2
              Case 1:20-cv-01500-NYW Document 1-2 Filed 05/27/20 USDC Colorado Page 2 of 29




  US6671307                                       Hitron Garage Door Sensor (“Accused Product”)
4. A spread-     The accused product practices an improved spread-spectrum method for sending data over a communications
spectrum         channel (e.g., Wireless channel).
method
improvement
for sending data
over a
communication
s channel,
comprising the
steps of:




                 http://web.archive.org/web/20150626172405/http://www.hitron-americas.com/product-category/garage-door-
                 sensor/
Case 1:20-cv-01500-NYW Document 1-2 Filed 05/27/20 USDC Colorado Page 3 of 29




 http://web.archive.org/web/20150626172405/http://www.hitron-americas.com/product-category/garage-door-
 sensor/


 As shown below, the accused product contains ZICM357SP2 MeshConnect module which is based on 2.4 GHz
 ZigBee Transceiver (EMBER’s 357 ZigBee Radio).
Case 1:20-cv-01500-NYW Document 1-2 Filed 05/27/20 USDC Colorado Page 4 of 29
Case 1:20-cv-01500-NYW Document 1-2 Filed 05/27/20 USDC Colorado Page 5 of 29
Case 1:20-cv-01500-NYW Document 1-2 Filed 05/27/20 USDC Colorado Page 6 of 29




 As depicted below, ZigBee standard is built on top of IEEE 802.15.4. Also presented below is the specifications
 of EMBER’s 357 ZigBee SOC.




 https://www.silabs.com/documents/public/data-sheets/EM35x.pdf
Case 1:20-cv-01500-NYW Document 1-2 Filed 05/27/20 USDC Colorado Page 7 of 29




 https://www.electronics-notes.com/articles/connectivity/zigbee/what-is-zigbee-technology-tutorial.php
Case 1:20-cv-01500-NYW Document 1-2 Filed 05/27/20 USDC Colorado Page 8 of 29




 https://www.electronics-notes.com/articles/connectivity/zigbee/what-is-zigbee-technology-tutorial.php




 http://www.rfwireless-world.com/Terminology/what-is-zigbee.html
Case 1:20-cv-01500-NYW Document 1-2 Filed 05/27/20 USDC Colorado Page 9 of 29




 As shown below, ZigBee is a DSSS based technology. DSSS, also referred to as “Direct Sequence Spread
 Spectrum”, is a type of spread spectrum technology.




 https://www.electronics-notes.com/articles/connectivity/zigbee/what-is-zigbee-technology-tutorial.php

 The accused product operates in 2.4 GHz range.
Case 1:20-cv-01500-NYW Document 1-2 Filed 05/27/20 USDC Colorado Page 10 of 29




  http://www.rfwireless-world.com/Tutorials/Zigbee-physical-layer.html
Case 1:20-cv-01500-NYW Document 1-2 Filed 05/27/20 USDC Colorado Page 11 of 29
Case 1:20-cv-01500-NYW Document 1-2 Filed 05/27/20 USDC Colorado Page 12 of 29
Case 1:20-cv-01500-NYW Document 1-2 Filed 05/27/20 USDC Colorado Page 13 of 29




  Shown below are excerpts from 802.15.4 which defines physical layer of ZigBee standard. The modulation
  scheme employed by the accused product is O-QPSK since it operates in 2.4 GHz range. There are total 16
  Channels (numbered from 11 to 26) in 2.4GHz operation.




  https://standards.ieee.org/standard/802_15_4-2003.html




  https://standards.ieee.org/standard/802_15_4-2003.html
Case 1:20-cv-01500-NYW Document 1-2 Filed 05/27/20 USDC Colorado Page 14 of 29




  https://standards.ieee.org/standard/802_15_4-2003.html




  https://standards.ieee.org/standard/802_15_4-2003.html
Case 1:20-cv-01500-NYW Document 1-2 Filed 05/27/20 USDC Colorado Page 15 of 29




  https://standards.ieee.org/standard/802_15_4-2003.html




  https://www.electronics-notes.com/articles/connectivity/zigbee/what-is-zigbee-technology-tutorial.php
               Case 1:20-cv-01500-NYW Document 1-2 Filed 05/27/20 USDC Colorado Page 16 of 29




storing, at a      The spread-spectrum transmitter (e.g., ZigBee transceiver) utilized by the accused product practices storing, at a
transmitter, N     transmitter (e.g., data RAM of the ZigBee transceiver), N bits of interleaved data as stored data, with N (e.g.,
bits of            N=4) a number of bits in a symbol.
interleaved data
as stored data,    As shown below, the spread-spectrum transmitter (e.g., ZigBee transceiver) utilized by the accused product maps
with N a           4 bits into on one data symbol and thereafter store it in a memory/buffer.
number of bits
in a symbol;




                   https://www.silabs.com/documents/public/data-sheets/EM35x.pdf
Case 1:20-cv-01500-NYW Document 1-2 Filed 05/27/20 USDC Colorado Page 17 of 29




  https://www.silabs.com/documents/public/data-sheets/EM35x.pdf
Case 1:20-cv-01500-NYW Document 1-2 Filed 05/27/20 USDC Colorado Page 18 of 29




  https://standards.ieee.org/standard/802_15_4-2003.html




  https://standards.ieee.org/standard/802_15_4-2003.html
Case 1:20-cv-01500-NYW Document 1-2 Filed 05/27/20 USDC Colorado Page 19 of 29




  As shown below, the data PPDU is an interleaved data, since it is formed by appending Frame Check Sequence to
  “Data Payload” followed by suffixing “MHR” field to “Data Payload”. In as much as successive Data Payloads
  will be in between them “Frame Check Sequence” of a data payload and “SHR”, ”PHR” and “MHR”, etc., fields
  of the immediate next data payload, data payloads will be in interleaved form.




  https://standards.ieee.org/standard/802_15_4-2003.html
               Case 1:20-cv-01500-NYW Document 1-2 Filed 05/27/20 USDC Colorado Page 20 of 29




selecting, at      The spread-spectrum transmitter (e.g., ZigBee transceiver) utilized by the accused product practices selecting, at
said transmitter   said transmitter (e.g., ZigBee transceiver) in response to the N (e.g., N=4) bits of stored data, a chip-sequence
in response to     signal (e.g., one of 16 PN Sequences) from a plurality of 2N chip-sequence signals (e.g., 16 PN sequences listed
the N bits of      in the table-20 as shown below), as an output chip-sequence signal (e.g., the selected PN sequence for a data
stored data, a     symbol).
chip-sequence
signal from a
plurality of
2N chip-
sequence
signals, as an
output chip-
sequence
signal; and




                   https://standards.ieee.org/standard/802_15_4-2003.html




                   https://standards.ieee.org/standard/802_15_4-2003.html
Case 1:20-cv-01500-NYW Document 1-2 Filed 05/27/20 USDC Colorado Page 21 of 29




  https://standards.ieee.org/standard/802_15_4-2003.html

  As shown below, for each symbol, which comprises 4-bits, 1 of 16 PN sequences are selected. Symbol to chip
  mapper comprises a table which has sixteen 32-bit PN Sequences (chip values) corresponding to each of sixteen
  4-bit data symbol.
Case 1:20-cv-01500-NYW Document 1-2 Filed 05/27/20 USDC Colorado Page 22 of 29




  https://standards.ieee.org/standard/802_15_4-2003.html
               Case 1:20-cv-01500-NYW Document 1-2 Filed 05/27/20 USDC Colorado Page 23 of 29




                    https://standards.ieee.org/standard/802_15_4-2003.html

transmitting, at    The spread-spectrum transmitter (e.g., ZigBee transceiver) utilized by the accused product practices transmitting,
said transmitter,   at said transmitter, the output chip-sequence signal (e.g., the selected PN sequence for a data symbol) as a radio
the output chip-    wave (e.g., modulated RF signal), at a carrier frequency (at a carrier frequency of one of 16 carrier frequencies
sequence signal     identified by 2.405 MHz, 2.410 MHz, 2.415 MHz, 2.420, 2.425 MHz, 2.430 MHz, 2.435 MHz, 2.440 MHz,
as a radio wave,    2.445 MHz, 2.450 MHz, 2.455 MHz, 2.460 MHz, 2.465 MHz, 2.470 MHz,2.475 MHz, and 2.480 MHz) , over
at a carrier        said communications channel (e.g., wireless channel), as a spread-spectrum signal.
frequency, over
said
communication
s channel, as a
spread-
spectrum
signal.
Case 1:20-cv-01500-NYW Document 1-2 Filed 05/27/20 USDC Colorado Page 24 of 29




  https://www.silabs.com/documents/public/data-sheets/EM35x.pdf
Case 1:20-cv-01500-NYW Document 1-2 Filed 05/27/20 USDC Colorado Page 25 of 29




  https://www.silabs.com/documents/public/data-sheets/EM35x.pdf
Case 1:20-cv-01500-NYW Document 1-2 Filed 05/27/20 USDC Colorado Page 26 of 29




  As shown below, IEEE 802.15.4, on which ZigBee protocols are built, mandates O-QPSK modulation on various
  frequency carriers in 2.4 GHz.
Case 1:20-cv-01500-NYW Document 1-2 Filed 05/27/20 USDC Colorado Page 27 of 29




  https://standards.ieee.org/standard/802_15_4-2003.html
Case 1:20-cv-01500-NYW Document 1-2 Filed 05/27/20 USDC Colorado Page 28 of 29




  https://standards.ieee.org/standard/802_15_4-2003.html




  https://standards.ieee.org/standard/802_15_4-2003.html
Case 1:20-cv-01500-NYW Document 1-2 Filed 05/27/20 USDC Colorado Page 29 of 29




  https://standards.ieee.org/standard/802_15_4-2003.html
